DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of the Remarks/Amendments filed 11/04/2020 is acknowledged. Claims 1-2, 5-37, 39-52, 54-65 are presented to be examined upon their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 and 11/05/2020 respectively are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Double Patenting Rejection
The Double Patenting rejection is withdrawn based upon the submitted Terminal disclaimer dated 11/04/2020.

35 USC 103 rejection
Based upon the remarks by the Applicant, the 35 USC 103 Rejection has been withdrawn. 

 35 USC 101 rejection is maintained.
	After further consideration of the applicant’s claims, specification and the relevant 35 USC 101 case law, the Examiner again maintains the 35 USC 101 rejection in the previous office action dated 06/17/2019 previously withdrawn in further view of OIP technologies, INC. v. AMAZON.com, INC., 788F. 3D 1359(Fed. Cir. 2015)[suggesting “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible”] and Berkheimer v. HP, INC., 881 F.3d 1360 (Fed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. 	The claimed invention (claims 1-2, 5-30, 32-37, 39-41 and 56-65) is directed to an abstract idea without significantly more.
Under Step 1:  Claims (e.g., claim 1) are directed to method /system for high throughput and low latency processing data packets. the claim is directed to a statutory category.
Under Step 2A (Prong 1), The claims are directed to an abstract idea. The claim is directed to the abstract idea of reducing data processing latency and and/or accelerating data processing in the processing of financial market data. The claim recites, 

“receiving [in an offload processor] a plurality of data packets corresponding to 
a plurality of financial market data feeds, of financial market data feeds, a plurality of the received data packets comprising transmission control protocol (TCP) data packets, 
each of a plurality of the received TCP data packets comprising a header and a payload, the payload comprising a plurality of financial market data messages that are grouped into the received TCP data packets according to a first criterion, the financial market data messages comprising a plurality of data fields describing financial market data for a plurality of financial instruments, 

the offload processor comprises … a reconfigurable logic device, a graphics processor unit (GPU), and a chip multi-processor (CMP), the at least one member having a processing pipeline deployed thereon, the processing pipeline comprising a plurality of pipelined processing engines, the pipelined processing engines comprising a first pipelined processing engine, a second pipelined processing engine, and a third pipelined processing engine;

the offload processor processing the received TCP data packets, wherein the processing includes: 
the first pipelined processing engine 
performing a TCP termination on the received TCP data packets;


sorting the financial market data messages in the payloads according to a second criterion, the second criterion being different than the first criterion; and
the third pipelined processing engine 
grouping the sorted financial market data messages into a plurality of outgoing data packets to thereby
generate outgoing data packets where each outgoing data packet comprises financial market data messages that were commonly sorted according to the second criterion; and
wherein the first, second, and third pipelined processing engines perform the TCP termination, sorting, and grouping steps in a pipelined fashion as the data packets stream through the offload processor”

The claims describe the abstract fundamental economic practice/concept of processing financial trading data to formulate trades.  A trade, or the process of trading (i.e., securities), relates to performance of a transaction between parties based upon particular stipulations (i.e., terms and criteria) which have been agreed upon in order to execute the trade/transaction. Agreements and contracts have been found by the courts to be abstract. Thus the claims being related to processing data to facilitate and/or formulate trades, can be grouped as a certain methods of organizing human activity. The specification suggest a plurality of incoming financial market data messages which can be filtered and “re-packaged” into outgoing financial market data that is grouped using different criterion [see Specification, page 6, lines 20-31] which “can alleviate the processing burden…” It is maintained that the activities of grouping and sorting information take place in hedging activities as a form of risk mitigation. Thus this is merely data gather (i.e., receiving and grouping) and filtering (sorting and terminating), which is considered an insignificant extra solution activity.
Step 2A (Prong 2),   This judicial exception is not integrated into a practical application because the additional elements [i.e., the offload processor having at least one member consisting of … a reconfigurable logic device, a graphics processor unit (GPU), and a chip multi-processor (CMP)] perform TCP termination, sorting financial data messages and grouping financial data messages  performs computer functions that relate to an insignificant extra-solution activity relying on a computer to perform routine tasks more quickly or more accurately but does not reflect a clear improvement in the functioning of a computer itself or an improvement to other technology or technical field. In particular, the functions set forth in the claim-the termination reception of data packets, sorting the financial market data messages and grouping the sorted financial market data messages- under the broadest reasonable interpretation, can be considered as a process of filtering (via parsing and comparing) financial market 
Under Step 2B: the claim recite the elements of an offload processor having at least one member emphasis added) including a chip multiprocessor (being similar to a CPU or plurality of CPUs). Under the broadest reasonable interpretation perform computer functions relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible [see OIP technologies, INC. v. AMAZON.com, INC., 788F. 3D 1359(Fed. Cir. 2015)]. It is also the case that performing  computer performing a TCP termination on the received TCP data packets, sorting the financial market data messages and grouping the sorted financial market data messages are similar to analyzing a plurality of data by parsing and comparing which is considered  patent ineligible [see Berkheimer v. HP, INC., 881 F.3d 1360 (Fed. Cir. 2018)]
The claims are also similar to arranging a hierarchy of groups, sorting information, eliminating less restrictive information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681,1699 (Fed. Cir. 2015). Also, receiving data, analyzing data (i.e., processing, grouping and sorting based upon criteria), and transmitting (outputting) data, is similar collecting information, analyzing it and displaying certain result or receiving or transmitting over a network, e.g., using the internet to gather data [see e.g., whitelisting filtering or blacklisting discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1241 (Fed Cir. 2016) in MPEP 2106.05(d)], Thus the claims analyzed individually and as an ordered combination as a whole does not provide meaningful limitations to transform the abstract idea into a patent eligible application and does not provide significantly more than the abstract idea itself. The analysis of claim 1 also applies to the other statutory categories of the invention including apparatus claims. Moreover, the Applicant's specification suggests the use of a general purpose computer [see Applicant's Specification, page 8, lines 20-31]
Independent claims 34,  35, 56, 57 and  58,  are rejected for similar reasons that are provided within claim 1. 
Dependent claim 2, “performing the method steps upstream from an electronic trading platform for at least a plurality of outgoing data packets…” 




Regarding claims 5-37 and 39-41
Dependent claim 5, a field  programmable gate array (FPGA) on which the processing pipeline is deployed. It is maintained that the FPGA has a long history within the computer industry and provide computer functions which are well-understood routine and conventional particularly in TCP termination, determination, access and associated operations are similar to analyzing a plurality of data by parsing and comparing which is considered  patent ineligible [see Berkheimer v. HP, INC., 881 F.3d 1360 (Fed. Cir. 2018)]

Dependent claims 6-9, does not provide meaningful limits to the judicial exception but merely describes type of data being processed.
Dependent claims 10 and 11, does not provide significantly more than the judicial exception in that it relates to computer functions (i.e., parsing, accessing a list, storing data, etc.,) which the courts have found to be patent ineligible [e.g., see parsing and comparing data in Berkheimer).
Dependent claims 12 and 13, the third pipelined processing engine selecting a queue from which to generate an outgoing data packet; the third pipelined processing engine accessing packaging parameter data that is associated with the selected queue; and the third pipelined processing engine generating an outgoing data packet from financial market data in the selected queue in accordance with the accessed packaging parameter data. These function as similar to function of collecting data, analyzing it and displaying certain results of the collection and analysis.
Dependent claim 14, packet mapping does not represent a meaning limitation that represent significantly more to the judicial exception in that the broadest reasonable interpretation of the mapping function is related to sorting comparing which are function found by the courts to patent ineligible.
Dependent claim 15, does not provide meaningful limitations that represent significantly more than the judicial exception, but performs parsing of data packets. Computer functions of parsing have been determined to patent ineligible in Berkheimer v. Hp.
Dependent claim 16, the various processing pipeline does not present significantly more than the judicial exception in that the limitation provide merely different computer instructions to process data packets without  improving the functionality of the computer itself. Thus the claim is similar to collecting data, analyzing it and displaying  certain results of the collection and analysis.
Dependent claims 17-20: “…a normalization operation on the financial market data…,”  does not impose a meaningful limitation that is significantly more than the judicial exception in that such functions may be construed as mathematical or may involve parsing, comparing data and/or filtering data requiring conventional  computer activities  or routine gathering steps [see OIPs Tech, Inc., v. Amazon.com 788 F.3d 1359]
Dependent claim 21, “…performing size filtering…,” may be similar to conventional filtering methods discussed in (BASCOM).
	Dependent claim 22, “…maintaining an order book based upon the financial market data…,” is similar to electronic record keeping which the courts have found to be patent ineligible [see e.g., Alice Corp]
	Dependent claim 23, “…generating synthetic quotes…” may relate to computer functions of performing repetitive calculations [see Bancorp Services v. Sun Life, 687 F.3d 1266, 1278 (Fed. Cir. 2012), (“The computer required by some Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”
	Dependent claim 24, “…maintaining a last event cache based on the financial market data…,” relates to electronic recordkeeping found to be patent ineligible [see e.g., Alice Corp., 134 S.Ct at 2359 (creating and maintaining ‘shadow accounts’)].
	Dependent claim 25, “…performing data quality monitoring on the financial market data…,” relates to concepts of tracking or organizing information (e.g., collecting information, analyzing it and displaying certain results of collection and analysis).
	Dependent claim 26, “…appending additional data to the financial market data messages…,”
Is related to electronic recordkeeping under the broadest reasonable interpretation being similar to [Ultramercial, 772 F.3d at 716 (updating an activity log)].
	Dependent claim 27-29, “…utilize a different communication protocol relative to the received data packets…,” is similar receiving or transmitting data over a network [see e.g., Ultramercial 772 F.3d at 716-17].
	Dependent claim 30, “…the financial market data messages have already been grouped according to the first criterion…,” related to sorting comparing which are function found by the courts to patent ineligible.
Dependent claim 32, “…distributing the outgoing data packets destined for different consumers…,” is similar receiving or transmitting data over a network [see e.g., Ultramercial 772 F.3d at 716-17].
	Dependent claim 33, distribution of outgoing data packets is similar receiving or transmitting data over a network [see e.g., Ultramercial 772 F.3d at 716-17].
	Dependent claim 36, “…a plurality of the received data packets comprise transmission control (TCP) data packets…” is similar receiving or transmitting data over a network [see e.g., Ultramercial 772 F.3d at 716-17].
	Dependent claim 37, “…processing pipeline performing TCP termination of the received TCP data packets…” relying on a computer to perform routine tasks more quickly or more accurately [see OIP technologies, INC. v. AMAZON.com, INC., 788F. 3D 1359(Fed. Cir. 2015)]
	Dependent claim 39, “…performing a protocol transformation to generate a plurality of outgoing data packets of a different protocol than the received data packets…” relates to receiving and transmitting data over a network.
	Dependent claims 40 and 41, “…normalizing at least a portion the selected financial market data…” does not impose a meaningful limitation that is significantly more than the judicial exception in that such functions may be construed as mathematical or may involve parsing, comparing data and/or filtering data requiring conventional computer activities  or routine gathering steps [see OIPs Tech, Inc., v. Amazon.com 788 F.3d 1359].
	Dependent claims 59-62, wherein at least one member is comprised of a FPGA [please see reasoning provided in claim 5].
	 Dependent claim 63,  [please see reasoning presented in claims 1 and 5]
Dependent claim 64, using the FPGA to perform the process, analyze select and packetize operations [see  reasoning provided by claim 5]
Dependent claim 65, using the FPGA configured to perform the TCP termination, determine, access and associated operations. [see reasoning provided by claim 5]

Regarding claims 31, 42, 43-52, 54 and 55: 
Claims 31, 42, 43-52, 54, 55,  are significantly more than the judicial exception wherein the processing pipeline is further configured to perform its operation is parallel as the data packets stream through the offload processor.

Allowable Subject Matter
Claims 42, 43-53, 54 and  55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims provide a functionality to the offload processor wherein it is believed provides significantly more than the judicial exception and is not well-understood routine and conventional functions that are provided within a general computer. Thus offload processor provides a processing pipeline that is further configured to perform the operations of  a TCP termination, determining a financial market feed, accessing metadata, etc., that is in parallel as the data packets stream through the offload processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Mondfeldt can be reached on 5712701833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692